Citation Nr: 0811850	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to June 1967 
and June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in November 2002.  According to the 
death certificate, the cause of his death was cardiac arrest, 
due to hemorrhagic shock, due to massive liver subcapsular 
hematoma, due to chronic myelomonocytic leukemia (CMML).  

2.  At the time of his death, the veteran did not have any 
service-connected disabilities.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).


In May 2003, the RO sent the claimant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the claimant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the letter provided to 
the claimant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the August 2003 rating 
decision and June 2005 SOC explained the basis for the RO's 
action, and the SOC provided her with further explanation of 
the evidence needed to substantiate her claim as well as an 
additional 60-day period to submit more evidence.  It appears 
that all obtainable evidence identified by the claimant 
relative to her claim has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  The Board finds that in 
the present case the requirements of the VCAA notice under 
the Hupp decision have been fulfilled, because the veteran 
did not have any service-connected disabilities at the time 
of his death and the claimant has been given an explanation 
of how to substantiate a DIC claim for a condition not yet 
service connected.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
malignant tumors, when manifested to a compensable degree 
within the initial post-service year.  38 C.F.R. §§ 3.307, 
3.309(a).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.


The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

In this case, the appellant contends that some event or 
illness in service caused or led to her husband's death.  As 
mentioned above, the veteran's death certificate states that 
he died from cardiac arrest, due to hemorrhagic shock, due to 
massive liver subcapsular hematoma, due to CMML.

A review of the veteran's service medical records shows that, 
at his June 1969 separation examination, he wrote that he was 
in good health.  The results of the clinical evaluation at 
his separation examination were normal.

The veteran's post-service medical records show that he was 
hospitalized in 1970 for abdominal pains and was initially 
diagnosed with acute pancreatitis of unknown etiology, and 
"rule out" cholelithiasis, peptic ulcer disease, and 
hyperpara-thyroidism.  The discgarge diagnosis was probable 
acute pancreatitis.  He was discharged asymptomatic, and was 
to be seen for a gallbladder series to rule out gallstones as 
the etiology for his pancreatitis.

When he was examined by L.H., M.D., in September 1988, Dr. H 
noted that the veteran had been "remarkably healthy all his 
life," and reported that he was entirely healthy-appearing 
and in no obvious distress.  In January 1998 the veteran had 
undergone a rheumatology consultation with M.H.D., M.D., 
because of pain and swelling in his wrists, shoulders, and 
knees.  In addition, the veteran had been treated for a skin 
disorder.  Dr. D opined in June 1998 that, based on a blood 
test, the veteran did not have rheumatoid arthritis and 
needed further hematologic evaluation. 

M.H., M.D., opined in April 2001 that the veteran's bone 
marrow was consistent with CMML, which would fit with his 
clinical picture, including splenomegaly.  Dr. H also noted 
that the veteran's splenic pathology was consistent with 
CMML.  In May 2002 S.C., M.D., an internist, wrote that the 
veteran had been his patient for four years and had CMML, for 
which he received chemotherapy.  Dr. C wrote that the veteran 
also had hypothyroidism, renal insufficiency, and 
hypertension, had suffered transient ischemic attacks, and 
had a rheumatologic condition which may have been a 
seronegative spondyloarthropathy related to the leukemia.

D.I.F., M.D., who treated the veteran at K.N., Jr., Cancer 
Hospital, opined in April 2001 that there was not much doubt 
that the veteran had CMML.  In May 2001, Dr. F felt that the 
veteran's prognosis was uncertain.  Dr. F wrote in August 
2001 that the veteran's prognosis was "not very good" but 
that he was feeling "relatively well" and was undergoing 
treatment.  In addition, Dr. F noted that CMML could evolve 
into acute leukemia at any time.  The veteran complained of 
visual problems in November 2001 and he had suffered fatigue 
since starting a beta blocker.  Dr. F wrote in May 2002 that 
in the previous January he had discontinued the veteran's 
Erythropoietin and Hydrea, and he was doing well.  Later in 
May 2002 he noted upon treating the veteran that arthralgias 
were his most bothersome symptom and that Tylenol or Celebrex 
provided relief.

T.W., M.D., treated the veteran for CMML and wrote in 
September 2002 that the veteran was doing relatively well 
except that his energy level was low.  W.B., M.D., also 
treated the veteran for CMML beginning in 2002.  He observed 
in October 2002 that the veteran generally looked a little 
tired.

The veteran's DD Form 214 indicates that he received the 
Vietnam Service Medal and Vietnam Campaign Medal, National 
Defense Service Medal, Bronze Star Medal, and two overseas 
bars.  Based upon his receipt of those awards and 
decorations, and the veteran's assertions, the Board will 
accept, for purposes of the present decision, that the 
veteran had in-country service in Vietnam, as required for 
him to qualify for presumptive service connection based upon 
possible exposure to Agent Orange or other herbicides. 

However, the veteran's death certificate lists cardiac 
arrest, due to hemorrhagic shock, due to massive liver 
subcapsular hematoma, due to CMML.  As noted in the governing 
regulation, above, that is not a disability warranting 
presumptive service connection for veterans who have been 
exposed to herbicides in service.  The Secretary of Veterans 
Affairs, under the authority of the Agent Orange Act of 1991 
and based on studies by the National Academy of Science 
(NAS), has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 
42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 
(June 12, 2007). 

In the June 2007 notice, the Secretary reported, in pertinent 
part, that "the credible evidence against an association 
between herbicide exposure and leukemia (other than CLL) 
outweighs the credible evidence for such an association," 
and determined that "a positive association does not 
exist."  72 Fed. Reg. at 32,399.  Since the Secretary has 
not specifically linked CMML to Agent Orange exposure, it 
cannot be presumed to be due to Agent Orange exposure.

The Board acknowledges the belief of the appellant, expressed 
in her substantive appeal on VA Form 9, that future research 
may lead to her husband's disease, CMML, being deemed a 
presumptive disability.  However, we are bound to follow the 
law and regulations as they are now constituted, and at this 
time CMML is not included.  The appellant has also contended 
that obtaining further records of the veteran's 1970 
hospitalization (which caused him to miss a military reserve 
summer camp) might tend to establish a medical nexus between 
his active service and his later diagnosis of CMML, but the 
record indicates that, from 1970 to 1988, he had no health 
problems.

Even without the benefit of the presumptive provisions 
described above, direct service connection for the veteran's 
cause of death may be established if the evidence of record 
supports such a finding.  In this regard, there is no 
indication from the veteran's medical records that the cause 
of death or a condition related to it was manifested in 
service or within one year after separation from service.  
The veteran's 1970 hospitalization was within one year of 
service, but, as noted above, none of his physicians has 
linked it to his later CMML.  In addition, none of the 
veteran's physicians has linked his CMML directly or 
indirectly to his active military service. 

Finally, the Board notes that the veteran did not manifest 
the disorder that led to his death until over 25 years after 
his separation from service.  Therefore, presumptive service 
connection is not warranted for leukemia manifested within 
one year of the veteran's separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.

Thus, although we are sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence 
to warrant a favorable decision.  Here, the appellant has not 
submitted any competent medical evidence to provide a nexus 
between any in-service injury or disease and the conditions 
that caused or contributed to the cause of the veteran's 
death.  The preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.




ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


